Citation Nr: 0807055	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  96-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for sinusitis, with vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1983 to April 
1988.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that decision the RO granted service connection 
for sinusitis with vasomotor rhinitis and assigned a 10 
percent evaluation.  

In November 2007, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In May 2004, this matter was remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC. to obtain 
outstanding evidence and to afford the veteran a VA 
examination.  Those actions completed, the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Based on her testimony before the Board, it appears that the 
veteran is attempting to raise other claims, or to raise 
other issues previously denied by the RO or Board.  The RO 
should seek clarification as to which issues she is 
attempting to raise at this time.  However, as clearly 
indicated by the Board's remand/decision of May 2004 and the 
February 2006 rating action granting service connection for 
the irritable bowel, there is now only one issue before the 
Board at this time.  


FINDING OF FACT

The veteran's sinusitis with vasomotor rhinitis does not 
result in moderate crusting and ozena, atrophic changes; 
frequently incapacitating recurrences, severe and frequent 
headaches, frequent purulent discharge or any crusting 
reflecting purulence; three or more incapacitating episodes 
per year or six or more non-incapacitating episodes per year; 
or nasal polyps.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for sinusitis with vasomotor rhinitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.97, Diagnostic Code 6501, 6510 - 6514 
(1996), 4.97, Diagnostic Code 6522, 6510 - 6514 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for sinusitis with vasomotor rhinitis, the Board 
must evaluate all the evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  This could result in staged 
ratings; i.e. separate ratings for different time periods.  
Id.  Here, the claim giving rise to this appeal was filed by 
the veteran in September 1992, and hence, the Board has 
determined whether the evidence from a year prior to that 
time to the present shows the veteran's disability on appeal 
to warrant a rating higher than that assigned by the RO.  

The regulations for evaluation of respiratory disabilities, 
including sinusitis and allergic rhinitis, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to October 7, 1996, atrophic chronic rhinitis, with 
definite atrophy of internasal structure, and moderate 
secretion, warranted a 10 percent rating.  38 C.F.R. § 4.96, 
Diagnostic Code 6501 (1996).  Atrophic chronic rhinitis with 
moderate crusting and ozena, atrophic changes, warranted a 30 
percent rating, and atrophic chronic rhinitis, with massive 
crusting and marked ozena, with anosmia, warranted a 50 
percent rating.  Id.  

Prior to October 7, 1996, moderate sinusitis, with discharge 
or crusting or scabbing, infrequent headaches, warranted a 10 
percent rating.  38 C.F.R. § 4.96, Diagnostic Code 6510 - 
6514 (1996).  Severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence warranted a 30 
percent rating.  Id.  Postoperative (following radical 
operation) sinusitis with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations was rated as 50 percent disabling.  Id. 

Effective October 7, 1996, sinusitis is rated under the 
General Rating Formula for Sinusitis.  A 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 
Diagnostic Codes 6510 - 6514 (2007).  

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  A Note to the General Rating Formula for 
Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id.  

Effective since October 7, 1996, allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, is rated 10 percent disabling.  38 
C.F.R. § 4.97 Diagnostic Code 6522 (2007).  Allergic or 
vasomotor rhinitis with polyps is rated 30 percent disabling.  
Id.  

"M.D.", M.D. performed a bilateral endoscopic 
ethomoidectomy, middle turbinate resection, maxillary 
entrostomies in August 1990 for treatment of the veteran's 
chronic sinusitis.  A November 1991 note in service medical 
records, after the veteran's discharge from active duty but 
when she was still serving in the reserves, reported normal 
ear nose and throat and no infection.  There are numerous 
reports of sinusitis and sinus infections after that report.  
These records do not show reports of headaches, but do show 
that the veteran was infrequently prescribed antibiotics, 
apparently for sinus infections.  A clinic note dated in May 
1992 reported that a computerized tomography (CT) scan in 
April showed nasal polyps.  However, a report of that CT 
scan, performed for her physician, "M.D.", M.D., states an 
impression of focal mucosal retention cyst versus focal 
mucosal thickening left ethomoid and right maxillary sinuses, 
as described.  This is evidence of a polyp of the sinus, not 
a nasal polyp.  

In an October 1992 report of medical history, the veteran 
indicated that she either then had, or had previously had, 
sinusitis, but indicated that she did not then have, nor had 
ever had, frequent or severe headaches, providing evidence 
against this claim.  

VA afforded the veteran medical examinations of her sinusitis 
with vasomotor rhinitis in November 1992, January 1998, 
January 2001, January 2002, and November 2005.  

During the November 1992 VA examination, the veteran reported 
that she had suffered from sinus problems since her 1990 
surgery, consisting of postnasal drip and "clogged" ears.  
She reported treating such with nasal spray and having been 
treating in the past with antibiotics.  Physical examination 
revealed mild tenderness of the sinuses and no post nasal 
drip, providing evidence against this claim.  

In a letter dated in August 1994, "S.A.", M.D., of the 
Colorado Allergy and Asthma Clinic, stated that the veteran 
suffered from some mild vasomotor rhinitis, providing more 
evidence against this claim.  

Clinic notes from the National Jewish Center for Immunology 
and Respiratory Medicine, dated in December 1996, indicate 
that the veteran had chronic sinusitis but that no polyps 
were found on examination.  In a December 1996 letter from 
that organization, "H.C.", M.D. reported that no polyps 
were seen on physical examination but rendered a diagnosis of 
probable sinusitis with nasal polyps, most likely of a 
nonallergic origin.  

Of record are reports from University Hospital in Denver 
Colorado, from 1995 through 2000  These include notes from 
the otolaryngology clinic of the University of Colorado 
Health Sciences Center from 1995 through 1998 reporting 
chronic sinusitis with some reports indicating nasal bleeding 
and discharge, and an irritated septum.  Antibiotics were 
again infrequently prescribed for the veteran; in February 
1995, April 1998 and October 1998.  A University of Colorado 
Health Sciences Center clinic note, which appears to be from 
approximately December 1996, reported an impression of 
recurrent purulent nasal discharge but that CT showed the 
veteran's sinuses to be "okay."  

A computerized axial tomography (CAT) scan from January 1997 
reported some residual (from prior surgery) right maxillary 
and minimal left sphenoid soft tissue disease.  Findings in 
the January 1997 report, this as some polypoid change 
inferiorly on the right posteriorly and thin mucosal 
thickening along the roof on the right.  

In a June 1997 letter, "B.J.," M.D. from the Department of 
Otolaryngology at the University Hospital, stated that he had 
treated the veteran for recurrent sinusitis and that the 
veteran had been on antibiotics every six weeks since 
November (apparently November 1996).  There is no indication 
of the length of each antibiotic treatment or that the 
veteran had been prescribed bedrest.  Thus, this report is 
not evidence of incapacitating or nonincapacitating episodes 
of sinusitis, providing more evidence against this claim.  

August 1997 clinical notes from the University of Colorado 
Hospital, signed by "A.S.", M.D. report that nasal 
examination showed the veteran to have a pinpoint perforation 
of the right septum, slightly erythematous turbinates, but no 
drainage.  This physician provided an assessment that the 
veteran suffered from a current acute sinusitis.  

During the January 1998 VA examination, the veteran reported 
persistent postnasal drip, nasal congestion, nasal discharge 
including blood tinged mucous, bacterial sinusitis twice per 
year, and that she had just finished antibiotics in December.  
Examination showed clear postnasal drip and nontender 
sinuses, and found no perforation of the nasal septum.  X-
rays showed somewhat polypoidal appearing soft tissue 
density, right maxillary sinus consistent with chronic 
sinusitis or mucous retention cyst and an equivocal widening 
of the left superior orbital fissure of uncertain 
significance.  

Letters from "J.S.", M.D., contained in records from the 
veteran's claim for Social Security Administration (SSA) 
disability benefits and following examination of the veteran 
in January 1999 and December 1999, related the veteran's 
report of suffering from headaches one to three times per 
month with no noticeable correlation between those headaches 
and her sinus or nasal symptoms.  

In the January 1999 examination report, Dr. J.S. stated that 
nasal examination revealed "possibly some polyps seen up 
high."  Dr. J.S. rendered an impression that her sinusitis 
may be contributing to her headaches although there seemed to 
be another cause or quality to her headaches unrelated to her 
sinus condition but likely related to her chronic myofascial 
pain.  

VA clinical records contain frequent reports of sinusitis, 
with antibiotic therapy reported n February 2000.  There are 
infrequent reports of headaches, such as in October 2000, 
when the veteran reported headaches of 3 to 4 times per year 
and in January 2001 when she reported that she had preorbital 
headaches.  An impression from a January 2001 CT scan stated 
that there was evidence of mucosal thickening involving the 
posterior and inferior aspect of the right maxillary sinus 
with evidence of a tension cyst versus a hyperplastic polyp.  
A clinical note from February 2001 stated that the CT scan 
was negative for recurrent polyps.  

A March 2000 VA report of a CT scan of the veteran's sinuses 
stated there was polypoid abnormality left ethomoidal air 
cells and floor of the right maxillary sinus A January 2002 
VA radiology report states that the veteran's paranasal 
sinuses were normal, providing evidence against this claim.  

During the January 2001 VA examination, the veteran reported 
flares of sinusitis every four to six weeks requiring 
treatment with antibiotics.  Physical examination showed no 
evidence of nasal polyps and no nasal obstruction.  X-rays 
showed nasal polyp, specifically a polypoidal lesion in the 
right maxillary sinus.  

During the January 2002 VA examination, the veteran reported 
treating her sinusitis and/or rhinitis with numerous 
medications, none of which were antibiotics other than her 
last cold flareup in December for which she reported 
treatment with antibiotics.  Physical examination revealed 
right and left equal airflow, no polyps, bleeding, crusting, 
or drip, with no pain on percussion of the sinuses.  A 
diagnosis was rendered of status post polyp removal in 1990 
without recurrence and a present normal clinical examination.  
Subjective symptoms were controlled on medication.  An 
associated radiology report indicated normal paranasal 
sinuses.  

In November 2005, the veteran again underwent a VA 
examination of her sinuses.  She provided a recent history of 
sinusitis occurring only a few times a year, without any 
recent use of antibiotics.  Physical examination found patent 
nostrils with no obstruction on either side.  Nasal mucosa 
appeared healthy.  There was no crusting, pus, polyps, or 
inflammation present.  The sequelae of her sinus surgeries 
were visible; widely patent maxillary antrostomies and 
ethmoid sinuses.  Here was no pain on palpation of the 
sinuses.  A diagnosis was rendered of currently quiescent 
sinusitis without tenderness, headaches, crusting or 
discharge; and normal current x-rays without radiographic 
evidence of inflammation.  

In explaining radiology evidence, the report noted that a CT 
scan from October 2004 showed a single polyp of the maxillary 
sinus.  Otherwise x-ray evidence did not show any 
abnormality, providing more evidence against this claim. 

As explained above, only the criteria in effect prior to 
October 7, 1996 may be applied prior to that date, although, 
if more advantageous to the veteran, those criteria will be 
applied to the entire rating period.  

The Board now turns, first, to whether a rating higher than 
10 percent is warranted for any period of time on appeal, 
under the criteria found prior to the October 7, 1996 
revision.   

As to application of the criteria found under Diagnostic Code 
6501 (1996), the record, for the entire period of time on 
appeal, is absent for any findings of moderate crusting or 
ozena or atrophic changes.  Ozena is defined as "a late 
stage of atrophic rhinitis with a thick mucopurulent 
discharge, mucosal crusting and fetor . . . ."  See 
Dorland's Illustrated Medical Dictionary 1346 (30th ed. 
2003).  No medical evidence described the veteran's pinpoint 
perforation of the nasal septum as an atrophic change and 
there is no report of any fetor or odor associated with the 
veteran's rhinitis.  This is evidence against a rating higher 
than 10 percent for rhinitis under the criteria specified in 
the pre-revision Diagnostic Code 6501.  

Nor is there evidence to support higher evaluations under the 
criteria found in the pre-revision Diagnostic Codes 6510 to 
6514, for sinusitis.  The evidence does not show that the 
veteran suffered frequent or severe headaches or crusting.  
Indeed, the veteran indicated in the October 1992 report of 
medical history that she did not have frequent or severe 
headaches.  The first indication of headaches is found in the 
letter from Dr. J.S. in January 1999. Significantly, Dr. J.S. 
stated that these headaches were likely not related to her 
sinus condition, providing highly probative evidence against 
this claim.  He based this on the lack of correlation between 
sinus symptoms and the headaches and attributed the headaches 
to another cause, her myofascial pain.  Thus, the mere 
presence of headaches, unrelated to her service connected 
sinusitis, is not evidence favorable to assigning a higher 
rating.  Her October 2000 report of headaches 3 to 4 times a 
year and her single report in January 2001 of preorbital 
headaches is more evidence against a finding that the 
veteran's sinusitis has resulted in severe and frequent 
headaches.  

Again, there is no evidence of crusting to justify a higher 
rating under this version of Diagnostic Codes 6510 - 6514.  
The Board has considered the report of chronic recurrent 
purulent nasal discharge, found in the December 1996 private 
treatment notes.  This report is based on the veteran's 
history as the note initially states "currently has chronic 
bloody and yellow/green nasal and sinus pain, worsening 
[headaches] recently [occasional] sweats."  Notes under a 
heading for physical examination reveal of different picture 
as the veteran was found to have no definite tenderness of 
the sinuses and normal nasal mucosa.  These objective 
findings are more probative of the condition of the veteran's 
sinusitis/rhinitis than her subjective report.

Simply stated, the lay statements of the veteran are clearly 
outweighed by the objective testing, which overall in this 
case provides highly probative evidence against this claim.   

While the record does have some reports of bloody and 
greenish or yellow nasal discharge, there are no consistent 
objective findings of purulent discharge.  Indeed, VA 
examinations found that the veteran had either no nasal 
discharge or clear nasal discharge and no inflammation 
bleeding or pus.  These findings outweigh the veteran's 
reports of more severe symptoms of her sinusitis and rhinitis 
and are evidence against assigning a higher evaluation under 
the criteria found in the pre revision version of Diagnostic 
Codes 6510 - 6514.  

The Board now turns to the criteria revised October 7, 1996.  
As to the criteria found in Diagnostic Code 6522, the record 
provides evidence unfavorable to a higher rating and no 
evidence favorable to a higher rating.  In short, a rating 
higher than 30 percent for rhinitis requires the presence of 
polyps.  

Because this criteria is for rhinitis, as opposed to 
sinusitis, the plain meaning of the regulation is that the 
presence of nasal polyps is necessary for a rating higher 
than 10 percent.  

The preponderance of evidence of record shows the veteran has 
not had nasal polyps since such were removed in 1990.  The 
only objective evidence of nasal polyps is the ambiguous 
statement by Dr. J.S. in January 1999 that she may possibly 
have nasal polyps high up.  As far as Dr. H.C.'s December 
1996 letter providing a diagnosis of nasal polyps, that 
diagnosis followed his finding that no polyps were seen on 
examination, thus rendering his diagnostic conclusion of 
little probative value.  

The overwhelming majority of examinations have reported that 
the veteran had no nasal polyps.  Based on the preponderance 
of the evidence, the Board finds that the veteran's 
disability on appeal does not result in nasal polyps.  

The Board has not neglected to consider the many findings of 
a polyp in the right maxillary sinus.  However, this is a 
polyp of the sinus, not a nasal polyp and is not a basis for 
assigning a 30 percent rating under the criteria for 
rhinitis.  

As to the revised criteria for sinusitis, the preponderance 
of the evidence is against a rating higher than the 10 
percent already assigned.  There is no evidence that the 
veteran has ever been prescribed bedrest by a physician for 
treatment of her sinusitis with vasomotor rhinitis.  Although 
the evidence shows numerous instances of treatment for this 
disability with antibiotics, the evidence does not show three 
or more incapacitating episodes of sinusitis requiring four 
to six weeks of antibiotic treatment in any one year period.  
There are no findings of crusting.  Headaches were noted, but 
were either specifically found to likely not be due to her 
sinusitis or were of such infrequency and unaccompanied by 
purulent discharge as to fall outside the criteria specified 
for non-incapacitating episodes required for a 30 percent 
rating.  

Furthermore, all examiners have either found the veteran to 
have no sinus pain on palpation, or the pain was described as 
mild.  Again, the vast preponderance of objective medical 
evidence of record is against assigning a rating higher than 
10 percent for the veteran's disability on appeal under the 
criteria for evaluating sinusitis revised effective October 
7, 1996.  

Because the veteran is receiving disability benefits from the 
SSA and the SSA decision of August 2001 lists sinusitis as 
one of her disabilities, the Board has considered whether 
referral for extraschedular consideration is warranted.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, referral for extraschedular consideration is not 
warranted.  The veteran has not required any periods of 
hospitalization for her sinusitis with vasomotor rhinitis 
during the course of this claim and appeal.  Nor is there any 
evidence that these disabilities have caused marked 
interference with employment.  

Neither the SSA disability records nor any other evidence of 
record presents a picture of her sinusitis with vasomotor 
rhinitis causing marked interference with employment.  In 
August 2001, the veteran was granted SSA disability benefits 
based on factors including bilateral tendonitis, irritable 
bowel syndrome, sinusitis, emotional impairment, and the 
inability to manipulate objects weighing more than five 
pounds, and the requirement of being able to change position 
virtually at will.  This evidence includes a disability 
report filed in conjunction with her claim for SSA benefits, 
and dated in October 1993, in which the veteran indicated 
that she was placed on medical leave from between September 
1992 and May 1993 due to pain in her neck and shoulders.  

The only indication that the veteran's service connected 
disability has interfered with her employment is a June 1993 
report that a sinus infection in March 1992 caused the 
veteran to be absent from work for 45 days.  This is not 
evidence that her sinusitis with vasomotor rhinitis alone has 
caused marked interference with her employment.  

In the absence of evidence presenting "exceptional" 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.  

Finally, the Board does not find evidence that the veteran's 
disabilities on appeal should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

In summary, the preponderance of evidence of record is 
against assigning an evaluation in excess of 10 percent for 
the veteran's sinusitis with vasomotor rhinitis or referring 
the matter for extraschedular consideration.  As such, the 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).   Here, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  There 
has been no "increased rating claim" rather there has been 
only one claim as to the veteran's sinusitis, the original 
claim for service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).  

Regardless, in Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Here, 
the veteran's claim for service connection for sinusitis was 
granted in July 1998, prior to enactment of the VCAA in 
November 2000 and a disability rating and effective date were 
assigned and it is from that decision that the current appeal 
arose.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, i.e. 
VCAA notice was not required at that time, VA's duty to 
notify in this case has been satisfied.  As such, VA had no 
duty under the VCAA to inform the veteran as to assignment of 
disability ratings or effective dates.  

Furthermore, VA has discharged applicable duties to notify as 
to this claim by issuance of the supplemental statement of 
the case in February 2006 which provided the veteran with all 
applicable criteria for evaluating her sinusitis with 
vasomotor rhinitis and the reasons for the RO's decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unlike 
the duty to notify under 38 U.S.C.A. § 5103(a), the Court has 
never held that the duty to assist is satisfied once a claim 
is substantiated prior to enactment of the VCAA.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and administrative and medical records 
associated with the veteran's claim for disability benefits 
with the Social Security Administration, which includes 
records from "J.S.", M.D., and "H.C.", M.D..  The veteran 
submitted, or VA assisted the veteran in obtaining relevant 
private treatment records from the University of Colorado 
Medical Center and Health Sciences Center, including records 
signed by "B.J.", M.D.; Pro Behavioral Health; Stress 
Watch; Dr. "K.K."; and the Colorado Allergy and Asthma 
Clinic.  The veteran was provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge.  VA medical examinations were afforded 
the veteran in November 1992, January 1998, January 2001, 
January 2002, and November 2005. 

During the November 2007 hearing, the veteran stated that she 
had continued to receive ongoing treatment at VA facilities 
past the date of the most recent records associated with the 
claims file.  Hearing transcript at 5.  The veteran agreed to 
obtain those records and submit them so as to avoid the time 
delay necessitated by a remand.  Id. at 6 - 7.  She has not 
submitted any such records.  From this failure to submit the 
records, the Board finds no basis to remand this case to the 
RO.  The Board finds that it has all pertinent medical 
records regarding this issue, including seven volumes of 
medical evidence.          

More importantly, there is no indication that any such 
records contain information of other than ongoing treatment.  
The record already contains many years of VA outpatient 
treatment records that, as explained above, do not provide 
any basis for granting the veteran's claim.  Numerous VA 
examinations have been afforded the veteran regarding her 
sinusitis, none showing any significant changes in 
disability.  This assertion that an evaluation higher than 10 
percent is warranted has been in the administrative process 
since service connection was granted almost 10 years ago, in 
July 1998.  To further delay this process in order to obtain 
records which, from all indications would make no difference 
in the outcome of this appeal, is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran).  

Finally, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


